department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date date vil number release date legend org organization name xx date address address org address certified mail person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court june 20xx dear contributions to your organization are no longer deductible effective january 20xx this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is retroactively revoked to january 20xx for the following reason s you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx the forms for the years ended december 20xx december 20xx and december 20xx have been filed with our office it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is june 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records sincerely if you have any questions please contact the person whose name and telephone number are shown above marsha a ramirez director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of item sec_12 20xx org schedule no or exhibit year period ended legend org organization name co-1 company president president secretary board member board member xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member issue whether org org was operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities is in furtherance of a non- exempt_purpose c whether org was operated for the purpose of serving a private benefit rather than public interests facts background of org org org with ein was initially incorporated in the xyz under the name of co-1 on january 19xx the specific purpose of the corporation was financial counseling on march 19xx org applied for registration of a fictitious name as org with the xyz an articles of amendment was filed on july 19xx to change its name to org the amendment was signed by the former president president as co-1 dba org org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code for the service to make a determination whether org meets a publicly_supported_organization described under internal_revenue_code sec_509 or b a vi or a in february 19xx the application was signed by president as director of org org described its activities and operational information on page of form_1023 as and hereby quoted ee form 886-arev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein bin xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx these counseling services will be performed in our offices by persons experienced in the credit and debt management field the officers directors and trustees listed on the form_1023 were president and secretary and all of them listed as not receiving any compensation org adopted its bylaws in july 19xx and the board_of directors had elected a fictitious name org the officers of org in the bylaws named president as president vice president as vice president secretary as secretary and treasurer treasurer the service recognized org as a publicly_supported_organization described under internal_revenue_code sec_509 on august 19xx the determination exemption_letter was issued to org under the name of co-1 on january 19xx org adopted another set of bylaws the bylaws were signed by secretary as the secretary on april 19xx org filed with the state of statement and designation by foreign_corporation for doing business in 20xx org filed with the state of on march 20xx org filed with the xyz for the authorization to transact business in xyz the officers and directors for the year under examination are secretary as secretary director and board member ceo as chief_executive_officer and board member were president member and treasurer former board member as treasurer and board member the former officers and directors as former ceo board member as former board for the authorization to transact business in department of the treasury - internal_revenue_service form 886-a crev on october page -2- and the form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state vice president vice president treasurer treasurer director director board member board member secretary ceo ceo 20xx minutes during the year under examination org had one certified statement of corporate resolutions dated january 20xx signed by secretary as secretary the statement indicated and hereby quoted i undersigned secretary secretary of org inc a corporation organized and existing the laws of the xyz being first duly sworn do hereby certify that the following resolutions were lawfully and properly enacted by the board_of directors of the corporation either with or without a meeting in accordance with the articles of the corporation and by laws of the corporation and all applicable laws be it resolved that remain on the board_of directors that be added to the board_of directors it was also resolved that of the corporation and that until their successors are duly appointed and said resolution is hereby approved by the corporation with an effective date of may 20xx shall be board member and board member shall shall be president all of whom shall serve shall be it resolved that proposed salary agreements for secretary were submitted to and discussed by the board_of directors without to wit an annual salary in the amount of dollar_figure furthermore in recognition of that future compensation shall be awarded for those compensation in this regard it was resolved that for every year of future employment for calendar_year 20xx was approved of prior service without compensation it was resolved participation in the discussions of prior services without shall be awarded additional compensation in the amount of dollar_figure to be deferred and paid in a future calendar_year subject_to the availability of funds as independently determined by the board at such a date in addition it was also resolved that should org inc be liquidated shall then be credited dissolved or otherwise discontinue its operations that with any remaining years of prior service not to exceed at an annual salary of dollar_figure corporation with an effective date of january 20xx of deferred_compensation said salary agreements with secretary are hereby approved by the in addition to the above resolutions various discussions were held among board members on a proposal to expand the activities of org inc in providing educational information to the general_public on budgeting buying practices and the sound use of consumer credit through the use of public speakers and the distribution of publications as concerns were expressed by form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx that attendance at previous educational seminars had been disappointing and that alternate measures needed to be considered it was also discussed that a proposal will be for the board’s consideration to implement long term plans to presented by monitor and evaluate the effectiveness of the corporation’s activities in relation to its credit counseling and educational objectives for the 20xx year org again had one certified statement of corporate resolutions signed on april 20xx by secretary this statement indicated and hereby quoted be it resolved that effective january 20xx an annual salary in the amount of dollar_figure for calendar_year 20xx was approved for secretary without secretary’s participation in the discussions or vote in addition to the above resolutions various continuing discussions were held among board members on a proposal to expand the activities of org inc in providing educational information to the general_public on budgeting buying practices and the sound use of consumer credit through the use of public speakers and the distribution of publications in the past concerns had been expressed by secretary that attendance at previous educational seminars had been disappointing and that alternate measures needed to be considered as an alternate measure it was proposed by secretary that the board consider a proposal to terminate the debt management services offered by the organization and instead to concentrate the organization’s resources in educational activities and initiatives conducted in collaboration with the adult educational programs of willing colleges and universities as well as with the prospective graduating senior students of public and private secondary schools willing to participate in those educational activities section dollar_figure of the amended bylaws stated board action by written consent without a meeting any_action required or permitted to be taken by the board_of directors may be taken without a meeting if all members of the board individually or collectively consent in writing to such action such written consent or consents shall be filed with the minutes of the proceedings of the board such action by written consent shall have the same force and effect as a unanimous vote of the board_of directors form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member it was noted that the above two set of minutes did not have any written consents filed by the officers and board members the minutes were only signed by secretary the minutes also did not disclose whether there were any board members present to discuss the actions taken as mentioned in the minutes there were no documentations showing any detail discussions on the proposed salary agreements for as well as the discussions on compensating _ prior by the board the service has not made any determination whether the for and any future compensation that will be paid to compensation paid to services constitute any excess_benefit_transaction past various names office addresses and websites used by org in 19xx according to the archive one of org’s web addresses is research on the web address org was located at with the name of org org debt management agreements used by org one for org one for during 19xx there were three ee which was identified as form org - which was identified as form org- in 20xx one of the web pages is hereby quoted which was identified as form and one for in 20xx and 20xx the web address had a new front web page stating this web page had the office address as department of the treasury - internal_revenue_service clear your debt with org form 886-a rev page -5- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx the bills to pile up for the monthly expenses to bury you for the over due notices to trickle then pour in and you react somehow to try to patch things up the new approach with org is different we call it to anticipate and avoid problems instead of waiting for the bad news we manage your finances how we can show you org inc specializes in helping you make a rapid transition from qualified you’re heavily in debt even behind with some of your bills don’t think it’s too late for you using and guidelines along with up-to-date technology and just because we’ll take all of the debt that you have and put them into one low payment for you we will obtain benefits such as lowered interest rates and creates an affordable monthly payment you can live with - one that will maintain your good credit without putting you on bread and water org is a nationwide nonprofit c-3 debt managing in the credit counseling industry mind to you and your loved ones experience can provide the rewards of happiness and peace of with over so you have nothing to lose except the debt itself act now don’t just keep the web page also had a page called brochures and pamphlets on various topics on credit and debt topics where one could go and download the 20xx web page still showed the office address as in 20xx the web site had an office address as in 20xx the web site had the following addresses the main page of this web page mentioned the following ee form 886-a cev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx stop late and over-limit fees stop creditor calls consolidate all your debts into one affordable payment get out of debt with a plan that works for you enroll now one of the pages of this web page provided counseling center information it stated counseling center org is a leader in the credit counseling industry providing caring supportive and a hassle free way to families and individuals in need of debt relief our state certified credit counselors are uniquely qualified to assist you with handling your credit cards department store cards signature loans and gasoline cards we believe we are the obvious choice to do business with when it comes to consolidating your debts consider the following reasons for choosing org e e when joining our services principles that your creditors are paid on time we do not affect your credit score in a negative manner we are able to keep you in a current status with your creditors if you are current we do not put you on a program we provide you with a service you pay off your debt as you have agreed to with your creditors solely committed to supporting you in becoming totally debt free through god’s state-of-the-art servicing department to manage and track your progress to insure if you are behind or struggling with high interest rates on your credit cards or other unsecured debts please call for immediate assistance or go to the online form to begin counselors are available between 9am and 6pm est monday through friday the online enrollment form is available hours a day seven days a week was one of the pages on the 20xx web page and hereby quoted form 886-acev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state vice president vice president treasurer treasurer director director board member board member secretary ceo ceo ee information org was founded in january 19xx org inc is a non-profit c -3 corporation it originated in and is a licensed bonded counseling office another page of the website provided questions and answers on various topics on budget home loans and scams getting back in the black and money saving ideas another web address of org is to org’s main web address the web address in 20xx this web address would link however in 20xx under archive research would link to the related entity- org located in org’s common officers with other entities together they founded this entity org in xyz and org another entity the same name as in the early 19xxs for the year org but different employer_identification_number in under examination org claimed that these two entities had their own operations however the service has not made any determination as to the nature of org’s overall operation with the entity service on april 20xx org claimed that this entity does not provide any services to org on org’s cover letter that was received by the according to the service’s records org- for profit and org compensated the following officers and family members in 20xx form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx org org- for profit name board member secretary dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure org-for profit’s name is similar to org however the service has not made any determination as to the nature of org’s overall operation with org-for profit co-1 of c has the same common officers of org- secretary and board member this entity also provides debt management services to individuals this entity is currently under examination another tax exempt_organization recognized under sec_501 debt management program org provides debt management program services to individuals who have debt problems org had approximately year was individuals who successfully completed the program was clients in 20xx the number of new clients signed up during that the number of clients that dropped out in 20xx was and the number of org has two volumes of training and procedures manuals volume 2a has one section that deals with procedures used by the section of that volume deals with counseling department intake work instructions another from volume 2a an individual who signed up for the dmp is asked for a monthly fee of dollar_figure which org referred to as a client files the majority of them paid dollar_figure while some paid in a range of dollar_figure from a random sample review of org’s latest updated version rev 20xx ’s counseling department intake work instructions from volume 2a is hereby quoted j introduction greet caller org this is briefly explain org’s servicer- we consolidate unsecured debt such as credit cards a b store cards signature loans is this the kind of debt you have if caller may help you form 886-a cev department of the treasury - internal_revenue_service page -9- pe form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx wants advice briefly answer and or recommend wants credit report get signed authorization and money order mo for dollar_figure has only debt we cannot consolidate ie home auto student loans medical refer to another books once we have these we can pull the report immediately call back w results we can often consolidate at least some of what we find on report a b which saves money consolidate into one monthly payment which we disburse to creditors most creditors will lower or eliminate interest rates for us reducing payback time has debt we can consolidate continue we can financial management - ii data collection- do over the phone if caller does not have information ready make appointment for later that day or next day to call him her back to obtain information budget analysis- get as much information as possible must have social_security b number before opening account amount available for debt retirement must be enough to cover adjusted monthly payment from org‘s counseling department question and answer guide rev in volume 2a one of the questions is as follows what is the difference between org and other debt management companies org is far different from other organizations we offer four payment_date options as opposed to one you choose the most convenient time of the month for your payment we have the ability to electronically withdraw from your bank and pay your creditors timely each month most other organizations require other forms of payment that are less convenient such as money orders perhaps the most important difference is that we are a non-profit that works in harmony with educational opportunities and once an individual signed up the dmp with org org’s counselor is required to file out the completed folder checklist one of the boxes is application and one of the requirements is client has at least dollar_figure in debts any less has been cleared through supervisor form 886-a cev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member clients’ files and incoming calls clients files were selected for review during the arandom sample of from the clients’ permanent notes there were no discussions made by the counselors on areas regarding the clients’ employment education buying habits spending patterns and changes on the clients’ earnings and expenses there were no written recommendations from the counselors regarding various options presented by the counselors to the clients addressing their debt problems further there was no documentation showing any discussion on advantages and disadvantages of various options and any recommendations regarding the best option that was suitable to the client’s particular situation the permanent notes only recorded discussions between clients and the counselors customer care representatives regarding late payments missed payments changes of automatic check handling ach dates and conversations with creditors regarding proposals and so forth revenue_agent sat and listened in calls during the visit at the the calls were calls that the counselors either had already spoken with the individuals or made initial contact with the internet applicants some calls were from individuals who wanted to get a free quote for the dmp service that org provides on one call the caller was not behind on his credit card payments but wanted to take advantage of the dmp the receptionist gave him org’s website and told him that she would send information to him and would assist him majority of another call was for free quote estimate the caller was behind on her payments and wanted to consolidate all the debts since she just opened a business in march 20xx the caller was asked whether she had contacted the credit card companies she said yes but she was not sure about lower interest rates on those accounts after the budget analysis the counselor gave out the monthly payment amount and told the caller that she would fax the paperwork to her and asked the caller to send them back with a voided check some of the other calls were between the counselors and the credit card companies regarding processing payments when talking to potential dmp clients the counselors mentioned that org works with credit card companies to stop late fees and over the limit fees and would consolidate the debts into one single payment to the creditors the majority of the calls between the counselors and the potential dmp clients lasted about to minutes there were no lengthy discussions on various options recommendations advantages or disadvantages of these options made to these individuals there was only one of the calls in which the counselor form 886-a ev department of the treasury - internal_revenue_service page -11- schedule no or exhibit year period ended 20xx form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name co-1 president president secretary board member board member company xx date ein bin xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member mentioned to the caller to contact other calls the callers were told to contact their credit card companies for hardship programs to seek for assistance on utility bills on a few org’s employees org has counselors and customer care representatives since org had moved its in october 20xx from the remaining employees in accounting assistant technical support office clerk and receptionist the are the general manager accounting supervisor is the where four employees are located the four employees received processing data daily from the communications with the creditors secretary managed the since communications frequently with the for verification before making any and had supervisor and ccr supervisor in the customer care representative and counselor are the general manager accounting from the employee handbook - volume under the servicing department and accounting department org has ccr and accounting clerk job position descriptions there was no job position description for counselor the job description for the ccr is described in the employee handbook as follows duties and responsibities customer care representative ccrs are responsible for answering all incoming calls into org org call center the handling and managing of the client accounts includes all file maintenance paperwork and necessary computer adjustments this position will be responsible for all inquiries from clients creditors and other satellite offices verbally via the telephone or through correspondence pertaining to their assigned position some inquiries may include research which is but not limited to client assistance calling the creditor check research review of the client database and collaboration with other internal departments skills and abilities qualified applicants will possess the followings skills and abilities form 886-arev department of the treasury - internal_revenue_service page -12- department of the treasury internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year petiod ended explanation of item sec_12 20xx org legend org organization name co-1 president president secretary board member board member company xx date ein bin xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member great attitude and professionalism in customer service be able to communicate clearly and professionally via telephone knowledge and understanding of basic computer and office skills experience in problem solving organization and prioritization ability to do multiple tasks as given or assigned maintain composure while handling difficult customers and situations capability to perform necessary research to answer questions analyze information to determine the nature of communication whether it be a e e e e complaint inquiry or service request e team and goal orientated background requirements educational requirements e high school diploma ged at least two years of college preferably previous work experience e e one to two years of work experience in an office environment one year of customer service experience preferable work experience six months in a call-center environment general understanding of credit cards and consumer lending such as annual knowledge e percentage rates monthly creditor statements etc e e use of facsimile machine and photocopier excellent oral and written communications skills during the visit to customer care representatives and four were counselors org had nine individuals whose job titles were revenue_agent conducted interviews with three counselors during the when asked about their daily assignment the three counselors’ responses were their schedules involved responding to internet and phone applications for dmp by sending paperwork to the potential clients in a timely manner they also responded to questions from potential clients that were sent through org’s e-mail system they also checked back with the individuals with visit form 886-acrev department of the treasury - internal_revenue_service page -13- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of item sec_12 20xx org schedule no or exhibit yeat period ended legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member follow-up calls to see whether these individuals already received the packages that were sent to them for budget analysis the average call may last to minutes since org does not give legal advice if the caller’s situations need to go through bankruptcy they were referred by the counselors to contact their local attorneys for bankruptcy they do not get calls for information on educational seminars they all received certification and on-the-job training for weeks when asked whether they have any mentioned that once a month he ongoing training the counselor’s supervisor would sit with the counselors and provided informal training by going through the potential dmp client’s financial information such as credit card balances and discussed them with the individual counselors he also discussed with the counselors some of the changes that are required by the counselors he also monitors their calls however none of the discussions are in writing upon reviewing these counselors’ personnel files during the visit their personnel files did not contain any performance evaluations that were conducted by their supervisor for all the years since they had been employed revenue_agent also requested employees’ personnel files for the employees who used to work in the servicing department in it was noted that some of the employees had no performance evaluations at all for the few employees who had performance evaluations the employees’ supervisor made recommendations on their evaluations mentioning the employees need consistently sign up an average of or more accounts per week for the next three months from the evaluation date revenue_agent also conducted interviews with four ccrs in the primary positions were to work on proposals with the creditors review disbursements to creditors review update statements for the clients and contact them for past due accounts or missed payments the majority of their phone calls were dealt with creditors they called clients when the clients missed payments and so forth in some situations they could refer clients to various websites for their free credit reports their for the initial two weeks for new ccrs they were trained by new employee training checklist which included trained items such as account changes adding creditors once on the program creditor calls creditors information credit reports decreases delinquent report calls disbursements to creditors drop lists due dates editing the client screen increases insurance cancellation notes payment research payoffs for clients payoff for accounting payout notes proposals reference letters returned personal checks stop payments transferring and startsat ach changes checks for split ach dates nsf returned ach ach fees guides to due dates and new client folder checks used the form 886-acrev department of the treasury - internal_revenue_service page -14- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx org schedule no or exhibit year period ended legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member _ upon reviewing all the ccrs personnel files there were no performance evaluations completed on them since they were employed some of the employees were employed by other related entities as mentioned above under the org’s common officers with other entities section before they became employees of org education and outreach when the service asked about the public service and community outreach activities for the year under examination org mentioned on a cover letter that was received by the service on april 20xx the following events location date 20xx 20xx 20xx 20xx 20kxk 20xx time to pm to pm to pm to pm no time mentioned to pm which provides information on various topics such as credit reporting org did not keep a register or log of attendees even though org mentioned on the cover letter that a sample of forms and letters distributed were enclosed in its response on april 20xx they were not enclosed in the response package org’s website had one page called money savers facts and figures bankruptcy creditor harassment and fair debt collection org also had some pamphlets and flyers that were placed in the to obtain allocated for an educational program what stated he had to think about it since the seminars provided at church had hardly been attended by anyone he did not have any ideas for now as to what to do with the funds if they were available the form_990 return’s revenue and expenses amounts were different from the general ledger provided the reconciliation that was provided by the cpa revealed that the amounts shown on during the interview with the general office manager mr board member the cpa he asked if org had a dollar_figure could do with the funds posted a question for financial data for individuals that could be form 886-acev department of the treasury - internal_revenue_service page -15- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name co president president secretary board member board member company xx date bin ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member schedule no or exhibit year period ended 20xx the general ledger were after the trial balance adjustment therefore the following financial data was from the general ledger and reflects a more accurate reporting revenue for the year under examination org received its funding from the following category program service revenue interest dividends net_loss on sales of assets total revenue amount dollar_figure dollar_figure dollar_figure dollar_figure percentage -0- from the general ledger program service revenue consisted of fair share income fair share contributions reimbursed and refund fair share contributions transfer and client service fee of dollar_figure for the year under examination org incurred the following expenses percentage category wages and salaries advertising automobile educational expenses moving and relocation office expenses supplies rent travel others total expenses amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure t it was noted that for the educational expenses org actually made payments to an entity called org claimed that was a tax exempt_organization that recorded in this account to an entity named org also made payments that were where org form 886-a ev department of the treasury - internal_revenue_service page -16- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx shared the fair share contributions from the creditors and client fees on these and for seminar and promotional clients org also paid an individual named services for org however there were no supporting documents showing the type of the seminars that had conducted upon reviewing the selected sample of the expenses adjustments were made to the expenses for the following was made to the travel account due to lack of documentation a disallowance of dollar_figure showing the expenses were for legitimate business purposes it was also noted that some payments were made for individual s who are not org’s employees please see the attached detailed calculation for the percentage of disallowance a disallowance of dollar_figure payment to an entity named research and drove by the location the place was a private residence and not a was made to the office expenses account org had made this revenue_agent did computer during the agent’s was made to the rent payments to visit on april 20xx ms secretary provided two sets of lease a disallowance of dollar_figure visit to the agreements one agreement was for the name of org- was the period in 20xx since org is liable for its own rental expenses the rents should be dollar_figure - month at this time the service also has not determined whether the rental amount of dollar_figure org and the other agreement entity org paid dollar_figure per month for the per is the fair market rental value was made to the automobile expense account since there was no a disallowance of documentation to support the payments for gasoline and other automobile expenses paid for employees and officers were for legitimate business_expenses was made to the relocation cost which the cpa indicated as loss on a disallowance of dollar_figure sales of assets upon relocation org did not provide any supporting documents to substantiate the loss the total revised expenses are as follows category total revenue amount dollar_figure percentage form 886-a crev department of the treasury - internal_revenue_service page -17- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein bin xyz state vice president vice president treasurer treasurer director director board member board member secretary ceo ceo 20xx expenses wages and salaries advertising automobile educational expenses moving and relocation office expenses supplies rent travel others total expenses total net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bank statements org maintained the following accounts as of the end of each tax_year under examination the account balances shown on the bank and brokerage statements for these accounts were as follows account number type balance as of law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private shareholder form 886-a cev department of the treasury - internal_revenue_service page -18- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state vice president vice president treasurer treasurer director director board member board member secretary ceo ceo 20xx or individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- form 886-a ev department of the treasury - internal_revenue_service page -19- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state vice president vice president treasurer treasurer director director board member board member secretary ceo ceo exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 prohibited private an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt rev_rul 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt department of the treasury - internal_revenue_service form 886-a crev page -20- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member 20xx repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the court the community sec_1_501_c_3_-1 for this it charged no fee found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also co-1 of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer co-1 of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way form 886-acrev department of the treasury - internal_revenue_service page -21- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of item sec_12 20xx org schedule no or exhibit year period ended legend org organization name co-1 president president secretary board member board member company xx date ein bin xyz state vice president vice president treasurer treasurer director director board member board member secretary ceo ceo outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1 a - l c the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir 19xx reasonable_compensation does not constitute inurement 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization in revrul_98_15 the service ruled that an important factor in evaluating joint ventures between exempt_organizations and for-profit entities is the degree of control retained by the exempt entity in operating the joint_venture taxpayer’s position org’s position has not been determined government’s position the service contends that org has a more than insubstantial nonexempt purpose org provides its dmp service as the only activity in addition the net_earnings of org had inured to form 886-a rev department of the treasury - internal_revenue_service page -22- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of item sec_42 20xx org schedule no or exhibit year period ended legend org organization name co-1 president president secretary board member board member company treasurer treasurer director director vice president vice president board member board member xx date ein ein xyz state secretary ceo ceo exempt_function purpose therefore its exemption status should be revoked and to individuals which org did not demonstrate they were for org’s total source of funding was from fair share contributions org did not receive any private or governmental grants for the year under examination org had completely relied on the creditors’ fair share and client service fees for its operation the contribution amounts solicited from the dmp clients are not charitable gifts or donations they are fees for services and org may have misled its clients into claiming contribution deductions in which they are not entitled to from the calls that the revenue_agent sat and listened to that were initial contacts to org the counselors asked financial information to determine whether the individual qualified for dmp there were no lengthy discussions between the counselors and the potential clients about their education their employment situations buying habits and any significant changes in earnings and expenditures and reasons for the changes also there were no discussions on different options or recommendations their advantages and disadvantages the counselors did not utilize any list for referral agencies which they could refer the potential clients for appropriate support services upon completion of their ongoing training sessions that were documented in their files evaluations on them or evidences showing they continuously receive training on how to develop options and recommendations for the incoming callers there was no evidence or plan for the development of skills for the counselors to identify underlying personal problems of the callers so they can make appropriate referrals for the callers the counselors did not receive any there were no performance the main page of org’s website emphasized stop late and over-limit fees stop creditor calls consolidate all your debts into one affordable payment and dmp is the main option there was nothing mentioned about educational counseling service or other referral agencies that an individual can go to for assistance even though org has one page called system showing who actually utilizes access to this information the website is mainly emphasized on the dmp service that org provides and pamphlets and flyers to give out org has no tracking conclusion in summary org has not established that it is operated exclusively for tax exempt_purpose since it did not engage primarily in activities that accomplish an exempt_purpose more than an form 886-a crev department of the treasury - internal_revenue_service page -23- schedule no or exhibit year period ended 20xx form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org legend org organization name co-1 president president secretary board member board member company xx date ein ein xyz state treasurer treasurer director director vice president vice president secretary ceo ceo board member board member insubstantial part of org’s activities are in furtherance of a non-exempt purpose and a part of org’s net_earnings inured to benefit a few private individuals accordingly it is determined that org is not an organization described in sec_501 effective january 20xx according to the internal_revenue_manual sec_4 the service will expand the examination into the 20xx year and 20xx year form_990 returns the following are estimated_tax computations based on the available records that the service obtained 20xx year dollar_figure 20xx year dollar_figure total revenue total expenses net_income total taxes due for the 20xx year since org had an extension until august 20xx for the filing the service has not compute the estimate tax due for that year form 886-a cev department of the treasury - internal_revenue_service page -24-
